MARX, J.
Epitomized Opinion
Published Only in Ohio Law Abstract
A. and E. Frank brought a joint action in Cincinnati Municipal Court for damages to an automobile owned jointly by them. They alleged that the damage was due to the negligence of the City Ice and Fuel Co. and a joint judgment was recovered against the latter. No personal injuries were claimed by either in this action. The judgment was paid and the docket was satisfied. They then brought *346the present separate actions for personal injuries sustained in the same collision and for loss of services. In answer to these allegations, the Co. alleged that the former action was res adjudieata. In reply to the answer, the Franks averred that no issue had been raised as to the personal injuries. The Co demurred to the reply but the court overruled the demurrer. The Superior Court held:
Attorneys — L. H. Freiberg, for A. and E. Frank; Mallon & Vordenberg and H. E. Marble, for Ice & Fuel Co.; all of Cincinnati.
1. Though the issue as to joint ownership was finally and conclusively determined and cannot be gone into in this case, the, action in the Municipal Court cannot be pleaded as baring the right of the plaintiffs to recover for personal injuries in these cases.